      Case 3:17-cv-01743-JAG-BJM Document 85 Filed 03/01/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 CENTRO DE PERIODISMO INVESTIGATIVO

             Plaintiff

 v.                                                           Civ. No. 17-1743 JAG

 FINANCIAL OVERSIGHT AND
 MANAGEMENT
 BOARD FOR PUERTO RICO

             Defendant


   PLAINTIFF’S INFORMATIVE MOTION IN COMPLIANCE WITH ORDER

TO THE HONORABLE MAGISTRATE JUDGE:

      NOW COMES THE PLAINTIFF, Centro De Periodismo Investigativo

(“CPI”) and informs the Magistrate Judge that it has today complied with the order issued

in open court, requiring CPI to send to the attorneys for the Board its contentions regarding

the inadequacies of the Board’s productions, stating which categories of claims of

confidentiality were acceptable and identifying those categories as to which plaintiff

maintains its objections.

      In compliance with the order, the CPI has sent the letter appended hereto. This was

sent earlier today by email to the four attorneys representing the Board with whom CPI’s

attorneys have had contact during this process, including the three attorneys who were

present in court today representing the Board.
      Case 3:17-cv-01743-JAG-BJM Document 85 Filed 03/01/19 Page 2 of 2



      WHEREFORE, the plaintiff respectfully requests that the court take note of this submission.

      Respectfully submitted in San Juan, Puerto Rico this 1st day of March, 2019.



                                     Berkan/Mendez
                                      O’Neill St. G-11
                                San Juan, P.R. 00918-2301
                         Tel. (787) 764-0814;Fax (787) 250-0986
                                     bermen@prtc.net



By:   /s/ JUDITH BERKAN                                  /s/ STEVEN P. LAUSELL RECURT
        USDC No.200803                                       USDC No. 226402
        berkanj@microjuris.com                               Slausell@gmail.com



      CERTIFICATION: This is to certify that this motion is being submitted through the

ECF filing system, which will automatically notify all counsel of record.

By:   /s/ JUDITH BERKAN




                                               2
